DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4-5, and 9-13), in the reply filed on 02/28/2022, is acknowledged.
Applicants elected the species of formula I 
    PNG
    media_image1.png
    318
    337
    media_image1.png
    Greyscale
 , which is a species of genus formula I of base claim 1, wherein R1 is H; X is alkyl (CH2); R2 is phenyl (aryl), which is 3 is propyl (alkyl), which is substituted by carboxy; and R4 is H.
The elected species did not have any prior art or double patent art.  See “SEARCH 6” through “SEARCH 7” in enclosed search notes.
Furthermore, the Markush search was extended to a compound:  
    PNG
    media_image2.png
    241
    374
    media_image2.png
    Greyscale
 , which is a species of genus Formula I of base claim 1, wherein R1 is methyl; X is CH2; R2 is substituted phenyl (aryl); n is 2; R3 is H; and R4 is H.  This has prior art but no double patent art references.  See “SEARCH 8” in enclosed search notes.  Therefore, the Markush search extension will not be extended to other species of genus Formula I of instant base claim 1 in/for/during this Office Action.
Furthermore, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases for the elected species and extended Markush compound did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that the full scope of base claim 1 has not yet been searched for prior art or double patent art.  Prior art and double patent art has only been searched for 
The elected species and extended Markush search to date read on claims 1, 4-5, and 9-13. 
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Furthermore, claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/195,391
This Office Action is responsive to the claims of March 8, 2021.
Currently amended claims 1, 4-5, and 9-13 have been examined on the merits.
Applicants are asked to verify that all claims are properly uploaded to the instant file wrapper.  It is strange to see one claim set that has claim status identifiers (these identifiers are normally reserved for claims uploaded after the original claims).
Priority
Applicants identify the instant application, Serial #:  17/195,391, filed 03/08/2021, as a continuation of 16/094,460, filed 10/17/2018, now U.S. Patent #:  10,975,019.  Application 16/094,460 is a national stage entry of PCT/EP2017/059116, International Filing Date: 04/18/2017, which claims foreign priority to European Patent Office application #:  16165804.2, filed 04/18/2016.
Receipt is acknowledged of certified copies of papers (see parent 16/094,460 file wrapper) required by 37 CFR 1.55.
The instant claims find support in the priority European Patent Office application 16165804.2 (filed 04/18/2016).  Therefore, the effective filing date of the instant is April 18, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 8, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Specification
The Specification is objected to since it does not have a natural ending.  For example, the Specification terminates with the section heading for Example 11 on page 38.  It looks like the Specification should actually be much larger but was prematurely cut-off.  Perhaps Applicants did not upload the entire document?  The Specification in its current form is not likely the full Specification.  The Examiner cannot even find Applicants’ elected species in the 38 page Specification currently in the file wrapper.  This case will not be allowable without a full Specification.
The title of the invention is not descriptive.  Titles with “New” and “Novel” in them are not permitted.  See MPEP 606.  
A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  -- [[Novel]] Inhibitors of Meprin Alpha and Beta -- .
The Specification is objected to for numerous illustrations (see pages 24-26) that are of poor resolution and pixelated/grainy images.  Currently, it is difficult to ascertain the identities of substituents and ring atoms in the illustrated compounds within these pages.
This objection will be rendered moot once Applicants replace these poor resolution images with illustrations that are:  (1) larger and (2) higher resolution that is darker and non-pixelated.

Claim Objections
Claim 9 is objected to since the illustration of R2 does not have a squiggly mark denoting the point of attachment of the illustrated R2 to the core formula I compound of claim 1.  Please add the squiggly over the line that currently resembles a methyl substituent.  Note that this is not an indefiniteness rejection since it is very likely Applicants intended the methyl looking substituent to actually be a point of attachment.  However, squiggly marks are highly favored in the art and not confused with methyl looking lines (as is currently drawn in the illustration of R2
Claim 12 is objected to for redundant wording “enantiomers, diastereomers, hydrates,  … ”, etc. appearing at the end of the claim.  It is best to have those alternative embodiments at the beginning of the claim (as Applicants currently have them).  As such, there’s no need for the same alternative embodiments appearing at the end of the same claim.  This objection will be rendered moot once the alterative embodiments at the end of claim 12 are removed.
Claim 12 is objected to for poor resolution.  All of the illustrated compounds have grainy/pixelated resolution which makes ascertaining the identities of substituents and ring atoms very difficult.  To render moot this objection:  please revise with illustrations that are (1) larger and (2) have higher resolution with no pixels and darker lines.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claim 9 is a relative term which renders the claim indefinite.  The metes and bounds of claim 9 are undefined (hence rendering claim 9 indefinite) since the artisan does not know the standard for assessing “preferably”.  The 
This rejection will be rendered moot once “preferably” is deleted from claim 9.
Claim 12 recites the limitation "
    PNG
    media_image3.png
    318
    937
    media_image3.png
    Greyscale
" in the last row of page 6.  There is insufficient antecedent basis for these limitations in the base claim 1.
As drafted, these compounds’ R1 contain either an alkyl further substituted with an aryl, which is further substituted, OR (alternative interpretation) these compounds contain an arylalkyl that is itself further substituted.  This renders the metes and bounds of claim 12 undefined (hence rendering claim 12 indefinite) since the artisan does not know how base claim 1 variable R1 can be interpreted to support the arylalkyls clearly seen at R1 locale in the compounds, above.  In fact, claim 1 variable R1 just permits a H or unsubstituted alkyl.
This rejection will be rendered moot once Applicants delete the compounds in this last row of page 6 of claim 12.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 12 recites the limitation "
    PNG
    media_image3.png
    318
    937
    media_image3.png
    Greyscale
" in the last row of page 6.  
As drafted, these compounds’ R1 contain either an alkyl further substituted with an aryl, which is further substituted, OR (alternative interpretation) these compounds contain an arylalkyl that is itself further substituted.  However, base claim 1 variable R1 just permits a H or unsubstituted alkyl.  
As such, dependent claim 12 does not further limit base claim 1 since claim 12 contains arylalkyl embodiments for R1 not permitted by base claim 1 variable R1.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIAN (WO 2009/036012 A1, referenced in IDS of 06/08/2021).
The reference QIAN teaches the compound 16:  
    PNG
    media_image4.png
    174
    546
    media_image4.png
    Greyscale
 (page 15), or enantiomers, diastereomers, solvates, pharmaceutically acceptable salts (page 5), hydrates, crystal forms (page 28), or tautomers thereof (page 45), which is a species of genus formula I of base instant claim 1, wherein R1 is methyl; X is CH2; R2 is substituted phenyl (aryl); n is 2; R3 is H; and R4 is H.  This teaches claims 1 and 4-5.
claim 13.
Conclusion
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note, however, that this disposition will likely change in the next Office Action.  In the next Office Action, the Examiner can extend the Markush search of genus Formula I of base claim 1 and find new prior art, which can properly be applied as a FINAL Office Action even if that prior art rejects claims 10 and/or 11.
Claims 1, 4-5, 9, and 12-13 are not presently allowable as written.
The parent patent U.S. 10,975,019 B2 is not a double patent reference since its claims do not permit an alkyl at instant R1, as required by instant claim 1.  The instant claim 1 R1 does not permit a substituted alkyl (which would open the door for an heteroarylalkyl or arylalkyl of the parent claims).  Thus, the parent claims are patentably distinct from the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625